DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 2/26/2021. Claims 5-7 have been newly added. Claims 1-7 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



This judicial exception is not integrated into a practical application under Step 2A Prong 2. The claimed feature “receiving a first frame and a second frame from a transmitting apparatus” is a pre-solution activity. Limitations that add insignificant extra-solution activity to the judicial exception (i.e., mathematical concepts indicated under Step 2A Prong 1) are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features “receiving apparatus” and “receiving a first frame and a second frame from a transmitting apparatus” are well-understood, routine, and conventional computer component performing conventional computer function of receiving data, as evidenced by reference Park et al. (20070283219, pub. Dec. 6, 2007), in Fig 2 par. [0009]. Hence, these features do not constitute significantly more than the judicial exception.

Claims 6-7 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the rejection of independent claim 5. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.



Allowable Subject Matter
	Claims 1-4 are allowable.
Claim 1 recites a transmitting apparatus transmits the TV broadcast signal (transformed through encoding, appending, and puncturing as claimed) to a receiving apparatus, which is considered as a practical application under Step 2A Prong 2 under 35 U.S.C. 101 in view of Example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance. 

The following is an examiner’s statement for reason of allowance over prior arts:
The closest prior arts of record:
Jeong et al. (20130055051) discloses an invention that is based on a Digital Video Broadcasting the 2nd Generation Terrestrial (DVB-T2) system,  encoder outputs encoded bits generated by encoding information word bits, performs LDPC-encoding to generate an LDPC codeword, Layer-1 signaling bits are transmitted through a frame 702, a first parity 710 generated for signaling bits is transmitted through the frame 702 together with the signaling bits,  controller determines A and B according to the number of input information bits (or the number of signaling bits) for transmission at the transmission end of the broadcasting/communication system, and provides the determined A and B to the puncture, a first parity 710 generated for signaling bits is transmitted through 
Myung et al. (20090217130, noted in IDS 7/20/2020) discloses a transmission apparatus generating an existing shortened/non-shortened DVB-S2 LDPC codeword in which the transmission apparatus determines puncturing parity bits according to a transmission modulation scheme and applies puncturing to all parity bits. Thereafter, the transmission apparatus transmits bits except for the punctured bits.

However, with respect to independent claim 1, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-4 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
	Claims 5-7 do not have prior art rejections because prior arts either alone or in combination do not disclose the limitations “appending one or more parity bits of the generated parity bits between the information bits and the generated parity bits, and puncturing the one or more parity bits of the generated parity bits, wherein the second frame is generated based on one or more parity bits selected from among the appended 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petrov (20150188734) discloses a coding scheme that consists of N cyclic blocks each consisting of Q bits, a bit permutation is applied to the bits of the codeword, a plurality of constellation blocks each consisting of GxM bits are generated, and a block permutation is applied to the constellation blocks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111